Citation Nr: 0918440	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for disability manifested 
by dizziness, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION


The Veteran had approximately 24 years of active duty service 
ending with his retirement in December 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for further 
development in January 2008.

The issue of entitlement to service connection for disability 
manifested by chest pain, including as due to undiagnosed 
illness, was also on appeal and remanded in the January 2008 
decision.  However, a subsequent rating decision in January 
2009 granted service connection for chest pain, non cardiac.  
As this was a full grant of the benefit sought on appeal, 
this issue is no longer in appellate status. 
.

FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's dizziness has been attributed to a known 
clinical diagnosis of myopia, which is not a disability for 
the purposes of entitlement to VA compensation benefits.


CONCLUSION OF LAW

Chronic disability manifested by dizziness was not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A.§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under  the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in October 2002, February 2004 and 
January 2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the issue sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in October 2002, which was prior to the 
March 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the February 2004 and January 2008 VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the increased rating issue in a May 2005 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the January 2008 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private medical records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in December 2002 and 
November 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide this issue.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.   

Analysis

The Veteran is seeking service connection for a disability 
manifested by dizziness, including as due to an undiagnosed 
illness.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia Theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a Veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

The Board also observes that for purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are developmental defects and not disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet.App. 439 
(1992); Veterans Benefits Administration (VBA) Manual M21-1MR 
("M21-1MR"), Part III, iv.4.B.10.d.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Service treatment records have been reviewed and associated 
with the claims file.  An October 1992 record showed that the 
Veteran complained of blurriness.  The assessment was simple 
astigmatism, right eye; emmetropic, left eye; and presbyopic, 
both eyes.  An October 1992 retirement examination was silent 
with respect to findings concerning dizziness.  However, in 
his contemporaneous medical history, the Veteran checked 
"don't know" with respect to dizziness or fainting spells.   

Post service medical records consisted of treatment records 
from LBJ Tropical Medical and a March 2004 VA treatment 
record.  However, these records are silent with respect to 
complaints of dizziness. 

The Veteran was afforded a VA examination in December 2002.  
There is no indication whether the claims file was reviewed.  
The Veteran reported dizziness and associated darkening of 
his vision when he had dizziness about two to three times a 
year.  He stated that these episodes also produced weakness.  
He continued to have blurred vision.  There was no vertigo, 
syncope or associated localized weakness of his body.  The 
examiner's assessment was intermittent dizziness, possibly 
due to poor visual acuity versus orthostatic hypotension.  

However, as the examiner did not clearly indicate whether 
there were objective verifiable signs or symptoms of 
dizziness and did not attribute any signs or symptoms of 
dizziness to a clear clinical diagnosis, in its January 2008 
decision, the Board found that the Veteran should be afforded 
another VA examination.  

On remand, the Veteran was afforded a VA examination in 
November 2008.  The claims file was reviewed.  The Veteran 
reported that the dizziness or lightheadedness usually 
occurred after physical training and resulted in blurred 
vision.  Currently, his only symptom occurred in the morning 
when he got up and felt somewhat lightheaded, especially 
changing from a sitting position to a standing position.  
These symptoms lasted only for a few seconds.  There were no 
palpitations, syncope, or vertigo.  At times, he felt 
somewhat nausea.  The assessment was dizziness secondary to 
poor vision.  The examiner noted that review of service 
military records showed that the Veteran was evaluated 
medically only once for dizziness, which was diagnosed as 
secondary to poor vision.  Current vision acuity showed 20/20 
of the left eye and 20/40 of the right eye.  The examiner 
noted that this was consistent with mild myopia of the left 
eye, although the Board believes he meant of the right eye.  
It was further observed that the Veteran gave a history of 
intermittent transient lightheaded/dizziness that was 
consistent with mild orthostatic hypotension, which was 
associated with changing position from sitting to standing.  
There was no documentation that this problem occurred during 
active service.   Therefore, the examiner concluded that in 
his opinion, the dizziness was caused by or a result of 
myopia, which occurred during active military service.  

Initially, the Board notes that at the November 2008 VA 
examination, the Veteran's dizziness was attributed to poor 
vision or myopia.  In order to establish service connection 
for his claimed disability due to an undiagnosed illness, the 
legal criteria provide, in pertinent part, that the illness 
or symptoms not be attributable to any known clinical 
diagnosis by history, physical examination, and/or laboratory 
tests. 38 C.F.R. § 3.317.  Due to the diagnosis, service 
connection for an undiagnosed condition is not warranted.  
Further, the objective medical evidence does not indicate 
that any current refractive error is due to any superimposed 
eye disability sustained during service.  As the VA examiner 
stated, the Veteran's dizziness is due to his myopia.  
Therefore, although the examiner stated that myopia occurred 
during military service, as the Veteran's claim of service 
connection for dizziness is based upon refractive errors of 
the eye, the Veteran's claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Moreover, in the alternative, as noted at the November 2008 
VA examination, as there was no documentation of orthostatic 
hypotension in service, service connection is also not 
warranted for this disability.  

The Board acknowledges the Veteran's statements relating his 
dizziness to service.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Here, the Veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that a chronic disability manifested by dizziness is 
subject to lay diagnosis.  The Veteran has not demonstrated 
that he has the expertise required to diagnose a chronic 
disability manifested by dizziness and link it to service.  
While the Veteran's contentions have been carefully 
considered, these contentions are outweighed by the medical 
evidence of record, specifically, the November 2008 VA 
examination.  

In conclusion, for the reasons outlined above, a 
preponderance of the evidence is against the Veteran's claim 
for a disability manifested by dizziness.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by dizziness 
is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


